United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1156
                                     ___________

Charles Pointer,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
St. Louis University School of Law,    *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: February 26, 2002
                                Filed: March 4, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

        Charles Pointer appeals the district court’s1 pre-service dismissal of his action
alleging false advertising and violations of the Freedom of Information Act and his
civil rights. After de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam), we conclude that the action was properly dismissed for failure to
state a claim. Accordingly, we affirm. See 8th Cir. 47A(a).




      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-